Citation Nr: 1642122	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability.

2. Entitlement to service connection for hypertension.

3. Entitlement to an initial rating in excess of 10 percent for service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1998 to July 2002, to include service in the Persian Gulf.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for sinusitis and assigned a 0 percent rating effective March 7, 2008; the RO also denied service connection for irritable bowel syndrome and hypertension.  In a January 2010 rating decision, the RO increased the rating for sinusitis to 10 percent, effective the date of service connection.  

The Board notes that throughout the appeal period, VA has adjudicated the Veteran's gastrointestinal disability service connection claim as one for irritable bowel syndrome (IBS) alone.  Review of the Veteran's medical records demonstrates that in addition to IBS, the Veteran has also been diagnosed with diarrhea.  Accordingly, the Board is expanding the Veteran's original service-connection claim to include consideration of whether service connection may be awarded for any gastrointestinal disability manifesting during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a gastrointestinal disability and entitlement to an initial rating in excess of 10 percent for service-connected sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not manifest during service or to a compensable degree within one year of service discharge, and is not attributable to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied with an April 2008 letter from the RO to the Veteran.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  Here, the RO obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument. 

The Board previously remanded the appeal to afford the Veteran a VA examination in relation to her claim.  See Board Remand dated April 24, 2015.  Upon remand, the Veteran was afforded a VA examination in July 2015.  As discussed in more detail below, the assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  As such, the Board finds that the July 2015 VA examination is adequate to make a determination on the claims being decided at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the RO substantially complied with the April 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders). 

The Veteran has identified no outstanding evidence that could be obtained to substantiate her claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required with respect to the claim being decided.

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran avers that her hypertension disability stems from her period of service.  Specifically, the Veteran reports that during service, she had several elevated blood pressure readings, which she believes is indicative of pre-hypertension.  See Notice of Disagreement dated March 17, 2009.  

Service treatment records demonstrate periodic elevated blood pressure readings.  See Service Treatment Records dated September 22, 1999, November 16, 1999, and February 21, 2001.  During one assessment, the treating physician "ruled out" hypertension as a diagnosis.  See Service Treatment Record dated February 21, 2001.  At no point during service was hypertension diagnosed.

Post-service, the Veteran was diagnosed with "new onset hypertension" in November 2003.  

In a May 2004 private treatment note, the Veteran reported onset of hypertension approximately 4 to 5 years before.  

In July 2007, a clinician notes a four year history of hypertension.  It was also noted that the Veteran had hypertension in the military.

At an August 2015 VA examination, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service, based upon a claims file review.  The examiner noted that the Veteran did have several elevated blood pressure readings during service; however, the majority of those readings were associated with pain.  The examiner indicated that the only elevated reading that was not associated with pain was in September 1999, and that reading, alone was not diagnostic of hypertension.  

Upon consideration of the evidence of record, the Board finds that service connection for the Veteran's hypertension disability is not warranted on a direct or presumptive basis.  In so finding, the Board has considered the Veteran's lay statements, where she reports that she developed hypertension while in service.  As a lay person, the Veteran is certainly competent to attest to her symptoms and any diagnosis she received from a doctor.  See Layno, supra.  However, as a lay person, the Veteran is not competent to speak to the complex issue of the nature and etiology of her hypertension, to include a nexus between service and her hypertension.  Such an opinion requires specialized medical knowledge and training.  With hypertension specifically, medical testing is required to ascertain blood pressure readings, and medical training is needed to ascertain whether elevated blood pressure readings are indicative of hypertension.

The most probative medical evidence of record is the July 2015 VA examination, which indicates that the Veteran's hypertension did not have its onset in service and is unrelated to service.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In rendering the negative nexus opinion, the July 2015 examiner considered the Veteran's service treatment records, to include the elevated blood pressure readings, and her post-service treatment records.  The examiner associated most of the elevated blood pressure readings to reported pain; and the one elevated reading that was not related to pain was not enough to establish a diagnosis of hypertension.  The examiner used the information contained in the file to support the negative nexus opinion.  To the extent that the medical treatment records (i.e., from July 2007) suggest that hypertension may have been manifest during service, no rationale for such an opinion was provided.  As such, the Board finds the July 2015 VA examination opinion the most probative medical evidence of record.

The Board notes that in support of her claim, the Veteran submitted an online article indicating that diastolic blood pressure ranging from 80 to 89 is indicative of pre-hypertension.  The Board has considered this evidence, but finds that it is less probative than the medical evidence of record, as it is based on a general premise, rather than the specific facts of the Veteran's case.  

In sum, the Board finds that the competent, credible, and probative evidence of record does not link the Veteran's hypertension to her period of service.  The probative evidence of record demonstrates that the Veteran's hypertension did not manifest during service, during the one year period following discharge, or continuously after separation.  Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

For the remaining two issues, the Board finds that additional development is necessary before appellate adjudication.

Service connection for gastrointestinal disability

The Veteran was afforded a VA examination in relation to her IBS claim in July 2015.  Upon examination, the examiner indicated that the Veteran did not have IBS, and thus, rendered a negative nexus opinion.  However, the examiner did note that the Veteran has had gastrointestinal issues throughout service and after service, to include diarrhea.  However, the examiner did not provide an opinion as to these other gastrointestinal symptoms.  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or that has manifest to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Gastrointestinal disorders such as irritable bowel syndrome are specifically included as a qualifying chronic disability.  38 C.F.R. § 3.317 (a)(2) (2015).  For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4) (2015).

Here, the Board finds that the evidence warrants a new VA examination.  As the Veteran is a Persian Gulf veteran, an opinion is necessary to determine if the Veteran's gastrointestinal symptoms qualify as a chronic disability due to an undiagnosed illness as contemplated under 38 C.F.R. § 3.317.  Alternatively, if it is determined that the Veteran's gastrointestinal symptoms do not qualify under 38 C.F.R. § 3.317, the examiner should opine as to whether any of the Veteran's gastrointestinal symptoms are etiologically related to those she had during service.  

Increased Rating for Sinusitis

The Veteran was afforded a VA examination addressing this claim in October 2015.  In a letter received in November 2015, she claimed that her sinusitis had worsened.   It is not entirely clear whether this letter specifically indicates a worsening since the October 2015 examination, but approximately a year has since elapsed, and, to ensure that the evidence of record reflects the current severity of the Veteran's service-connected sinusitis, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe).  Accordingly, the RO should arrange for the Veteran to undergo VA examinations to assess the current severity of the disabilities.  Prior to administering a VA examination, the RO should ensure that any and all outstanding relevant treatment records have been obtained and associated with the case file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative, and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers in relation to her claims on appeal.

2. Schedule the Veteran for a VA gastrointestinal examination to determine whether her gastrointestinal symptoms are related to her military service or due to an undiagnosed illness related to military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically state whether any of the Veteran's gastrointestinal symptoms are attributable to a known diagnostic entity.  If there are known diagnostic entities to which the Veteran's symptoms are attributable, the examiner must offer an opinion, with respect to each disorder, as to whether the disorder was at least as likely as not (a 50 percent or greater probability) incurred as a result of active service.

If the gastrointestinal symptoms cannot be attributed to a known diagnostic entity, the examiner must render an opinion as to whether such signs or symptoms represent an objective indication of chronic disability from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

A complete rationale for all opinions must be provided. 

3. Schedule the Veteran for a VA respiratory examination to determine the current severity of her sinusitis.  The examination should include any diagnostic testing or evaluation deemed necessary. The examiner should, as warranted, address symptoms including the following: the frequency and duration of incapacitating episodes, the nature of any medications prescribed, discharge, crusting, headaches, pain, and tenderness. The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


